                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-80794-CIV-SMITH

PHYLLIS THATCHER,

               Plaintiff,

vs.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

            Defendant.
_______________________________/

                                      ORDER OF REMAND

       THIS MATTER is before the Court on Plaintiff’s Motions for Remand [DE 5 & 8].

Plaintiff’s motions also seek an award of Plaintiff’s attorney’s fees and costs as a result of

Defendant’s improper removal. Defendant has not filed a response to either motion. A review of

the Notice of Removal indicates that remand is appropriate and Plaintiff is entitled to her

reasonable attorney’s fees and costs associated with the removal.

       Under 28 U.S.C. § 1446(b), “the notice of removal of a civil action or proceeding shall be

filed within 30 days after the receipt by the defendant . . . of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based.” Removal statutes should

be narrowly construed. Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996). According to the

Notice of Removal, Defendant received notice of the suit “through summons on or about April 29,

2019.” Defendant filed its Notice of Removal on June 16, 2019. The Notice of Removal states

that Plaintiff granted Defendant an additional 20 days to respond to the complaint, making the

removal timely. There is nothing in the statute, however, that allows a party to grant an extension
                                                  1
of the statutory time frame for removal and Defendant has cited no authority in support of this

proposition. Thus, Defendant’s removal was untimely.

       Plaintiff, pursuant 28 U.S.C. § 1447(c), seeks its attorney’s fees and costs incurred because

of Defendant’s improper removal. “[C]ourts may award attorney’s fees under § 1447(c) only

where the removing party lacked an objectively reasonable basis for seeking removal.” Martin v.

Franklin Capital Corp., 546 U.S. 132, 141 (2005). Here, Defendant’s removal was untimely and

Defendant had no valid basis to believe otherwise. Consequently, Plaintiff is entitled to her

reasonable fees and costs associated with her motions to remand.

       Accordingly, it is

       ORDERED that Plaintiff’s Motions for Remand [DE 5 & 8] are GRANTED:

              a) This matter is REMANDED to the Fifteenth Judicial Circuit Court, Palm

              Beach County, Florida.

              b) Plaintiff shall file a motion for her reasonable attorney’s fees and costs by

              October 21, 2019.

              c) This case is CLOSED.

       DONE AND ORDERED in Fort Lauderdale, Florida, this 9th day of October, 2019.




cc:    All counsel of record




                                                2
